Citation Nr: 0004745	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, as a result of claimed exposure to 
herbicide agents, including Agent Orange (peripheral 
neuropathy).  

2.  Entitlement to service connection for chloracne, as a 
result of claimed exposure to herbicide agents, including 
Agent Orange (chloracne).  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL 

The veteran


ATTORNEY FOR THE BOARD 

K. Ehrman, Counsel


INTRODUCTION 

The veteran had active military service from January 1970 to 
January 1972, which included a tour of duty in the Republic 
of Vietnam from January 22, 1971 to September 2, 1971.  He 
also had subsequent inactive duty in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in January 
1997 and September 1998.  The January 1997 rating decision 
denied service connection for acute and subacute peripheral 
neuropathy and chloracne, claimed as due to exposure to 
herbicide agents, to include Agent Orange.  The September 
1998 rating decision found that new and material evidence had 
not been received to reopen a claim of service connection for 
PTSD.  


FINDINGS OF FACT 

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam War era.  

2.  Neither acute and subacute peripheral neuropathy, nor 
chloracne, are currently demonstrated by competent evidence.  

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for either acute and subacute peripheral 
neuropathy or chloracne, as a result of claimed exposure to 
herbicide agents, to include Agent Orange.

4.  Service connection for PTSD was denied by a July 1994 
Board decision.  The veteran appealed the July 1994 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court summarily affirmed the denial 
of service connection for PTSD.  

5.  Evidence received since the July 1994 Board denial 
includes additional service medical records, including a 
September 1971 psychiatry treatment record identifying the 
veteran's military unit duty as "mechanic (fly boy) door 
gunner" while stationed in Vietnam; This evidence, not 
previously of record when the Board decided the case in 1994, 
is so significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW 

1.  The claims of service connection for acute and subacute 
peripheral neuropathy and chloracne due to claimed exposure 
to herbicide agents, including Agent Orange, are not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).  

3.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Claimed Agent Orange Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

The initial question that must be answered is whether the 
veteran's claims of service connection for acute and subacute 
peripheral neuropathy and chloracne are well grounded.  In 
this regard, the veteran  -- not the VA -- has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded.  
That is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as in the present 
case on appeal, the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to the effect that each claim is plausible.  Id.  

The veteran again asserts that he is entitled to service 
connection for acute and subacute peripheral neuropathy, as 
well as chloracne, due to claimed exposure to herbicide 
agents, specifically including Agent Orange, while in Vietnam 
in 1971 during his active military service.  VA laws and 
regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and later is found to have any of the 
diseases listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West 1999); 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform disease consistent with chloracne, and 
acute and subacute peripheral neuropathy (the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset).  38 C.F.R. § 3.309(e), and Note 2, which follows 
(1999).  

Under 38 C.F.R. § 3.309(e), chloracne (or other acneform 
disease consistent with chloracne) and acute and subacute 
peripheral neuropathy, shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the veteran's case instantly on appeal, he claims that 
current problems with his lower extremities and his skin are 
due to possible exposure to herbicides when he was in the 
Republic of Vietnam in 1971.  -The veteran's service medical 
and administrative records include no indication of any 
exposure to herbicide agents, including Agent Orange, during 
his military service.  His military service discharge 
document indicates his participation in a tour of duty in the 
Republic of Vietnam, from January 22, 1971 to September 2, 
1971.  While treatment for various disorders is shown, 
treatment for lower extremity or skin disorders is not shown.  
On service entry physical examination in January 1970, the 
veteran was found to have a scar on the left leg.  During his 
tour of duty in Vietnam, in May 1971, the veteran was seen 
for pneumonitis.  Upon his return from Vietnam, in September 
1971, he was placed in a drug rehabilitation program.  On 
examination in December 1971, at separation from service, the 
veteran denied any skin diseases, leg cramps, boils, 
lameness, foot trouble, neuritis, or paralysis.  No disorders 
or abnormalities were noted on separation examination.  

The veteran's service medical records include a February 1975 
report of medical history and report of medical examination 
taken upon his entry into inactive duty with the Army 
National Guard.  At that time, the veteran, once again, 
denied any skin or lower extremity disorder.  Indeed, his 
health was described by the medical examiner to be excellent.  
Notation was made of a history of treatment for pneumonia in 
Vietnam in 1971.  

Having discussed the applicable laws and regulations, and 
having reviewed the veteran's service medical records, the 
Board will first address the question of whether the veteran 
experienced an exposure to herbicide agents in service.  In 
this regard, the Board finds it is clear that the veteran 
served in Vietnam.  The Board notes, however, that there is 
no competent evidence of record that the veteran was 
diagnosed with acute and subacute peripheral neuropathy as 
defined within Note 2 of 38 C.F.R. § 3.309(e).  Nor was the 
veteran diagnosed with chloracne or any other presumptive 
disorder.  In this regard, it is noted that the veteran does 
not currently have a diagnosis of any disorder presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  As the veteran does not 
have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to Agent Orange or other herbicide agents is 
unavailable to him.   See McCartt v. West, 12 Vet. App. 164 
(1999).  The Board notes that VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.20b previously contained a 
more liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to an herbicide agent."  However, pursuant to 
McCartt, that M-21-1 provision has been revised in order to 
conform with the McCartt decision, and the more liberal 
presumption is no longer available to establish exposure.  
The Board notes, however, that the veteran has contended 
within his original claim that he was exposed to Agent Orange 
in service.  Furthermore, solely for purposes of determining 
the well-groundedness of his claim, these contentions will be 
considered credible by the Board.  See King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board notes that there is no credible evidence of record 
indicating that the veteran was diagnosed with acute and 
subacute peripheral neuropathy, or chloracne, as one of the 
conditions specified within 38 C.F.R. § 3.309(e), within the 
required presumptive time period. 

In this regard, the Board notes that private and VA medical 
records, dated from March 1983 to 1997, show treatment for 
skin and lower extremity disorders, without any medical 
diagnosis of chloracne, or a skin disorder consistent with 
chloracne, or acute and subacute peripheral neuropathy.  
Given the above, and without any medical opinion evidence 
linking any current skin or neurologic disorders to the 
veteran's military service, this claims of service connection 
are not well grounded.  Caluza, supra.  

In finding so, the Board has given due consideration to the 
veteran's repeated history of left foot "jungle rot" 
reported on various examinations since July 1991.  The 
medical evidence of record, however, shows treatment for 
multiple rectal skin tags, status post surgical removal in 
March 1991, a stitch abscess in March 1992, and anal 
abscesses in December 1993 and December 1994.  These records 
include no medical nexus evidence.  

The post-service medical evidence also shows a left below the 
knee amputation.  However, the medical records clearly show 
that this was secondary to work-related trauma in 1990, and 
the veteran testified as such at his October 1998 personal 
hearing.  No medical nexus evidence is of record.  While he 
testified that he had had left leg numbness prior to his 
amputation, the record contains no evidence of treatment for 
any peripheral neuropathy.  Without any such diagnosis, and 
with no nexus evidence, the claim is not well grounded on the 
basis of the veteran's statements that there may, somehow, be 
a connection between the two events.  

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding medical issues.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, without 
the appropriate medical training and expertise, he is not 
competent to render an opinion on a medical matter, such as a 
diagnosis or etiology.  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

While the veteran asserts that his skin and lower extremity 
disorders are due to claimed exposure to herbicide agents 
while in Vietnam, without current medical diagnoses of skin 
disease consistent with chloracne, or a diagnosis of (acute 
and subacute) peripheral neuropathy, as well as any competent 
nexus evidence, i.e., medical evidence of a nexus between 
current skin and lower extremity disorders and the veteran's 
prior service, his assertions alone are not sufficient to 
establish his claim as well grounded.  Id.; Savage v. Gober, 
10 Vet. App. 488, at 498 (1997).  Additionally, the 
presumption of service incurrence or aggravation in 38 C.F.R. 
§ 3.307 (1999) is not helpful to the veteran because evidence 
has not been received showing that any tumor affecting the 
skin was evident within a year of the veteran's separation 
from active military service.  38 C.F.R. §§ 3.307, 3.309.  As 
such, the claims of service connection for chloracne or acute 
and subacute peripheral neuropathy are not well grounded, 
specifically for lack of current diagnoses and for lack of 
any medical nexus evidence linking any current disorder to 
his military service.  

Finally, the Board notes that the veteran has not informed VA 
of the existence of any available evidence that would render 
his current claim well grounded.  He has not contended that 
any further relevant records exist.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.

II.  New and Material Evidence - PTSD 

Service connection for PTSD was denied by a Board decision 
dated in July 1994.  The veteran appealed this denial to the 
Court, and in July 1995, the Court summarily affirmed that 
decision.  The decision of the Board became final.  As a 
result, the Board may now consider the veteran's claim of 
service connection for PTSD on the merits, only if "new and 
material evidence" has been presented or secured since the 
July 1994 Board decision.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-146 (1991).  

The Court recently held that the determination of new and 
material evidence requires a three-step process.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  See also Winters v. West, 12 Vet. App. 203, 
(1999) (en banc).  The procedure which we must now follow is 
- first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.

A.  New and material evidence

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits). Also, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence available at the time of the July 1994 Board 
denial included the veteran's service medical records, his 
service discharge record and some personnel records, as well 
as VA and private treatment records dated from February 1983.  
Service medical and administrative records then available 
showed that the veteran had a military occupational specialty 
(MOS) of wheel vehicle mechanic and vehicle mechanic, and 
that these MOS designations remained throughout his entire 
Vietnam tour of duty, from January 1971 to September 1971.  
The veteran was assigned to the 62nd Aviation Company during 
his service in Vietnam.  His service personnel records 
indicated no combat decorations.  Service medical records 
were silent for any psychiatric complaints, treatment, or 
diagnosis, other than his participation in a drug 
rehabilitation program in November 1971 after his return from 
Vietnam.  

The post-service medical evidence of record at the time of 
the Board's July 1994 decision revealed a history of a 
provisional diagnosis of questionable PTSD from December 
1982, as well as a current diagnosis of PTSD, but without 
verification of any of the reported PTSD stressors.  The 
veteran's statement of the facts and circumstances of his 
claimed PTSD stressors was documented in an April 1989 VA 
examination report.  The reported PTSD stressors included 
witnessing the violent death of a friend and fellow 
serviceman, at close proximity, when the man was shot in the 
head by enemy gun fire.  The veteran also claimed combat 
exposure while serving as a perimeter guard and as a 
helicopter door gunner.  However, his service personnel 
records showed only that he was a vehicle mechanic.  

The veteran claimed that his military duties while stationed 
in Vietnam included that of a door gunner on a helicopter, 
and that during his time, he was exposed to almost daily 
combat action.  His statement was not supported by any 
evidence, including the service medical and personnel records 
then on file.  [It should be noted that his service medical 
and service personnel records then appeared complete, as they 
do presently.]  

In October 1990, the U.S. Army and Joint Services 
Environmental Support Group (ESG) reported to the RO that the 
veteran's asserted PTSD stressors, including his claimed 
combat as a helicopter door gunner and as a perimeter guard, 
could not be verified or documented.  A thorough search 
appeared to have been made, and many documents were received.  
In short, previously received medical evidence referred to a 
current diagnosis of PTSD, without relation to any verified 
stressor in service.  Additionally, the veteran was not shown 
to have had any combat while stationed in Vietnam.  
Accordingly, the statements of combat and PTSD stressors were 
thought to be contradicted, and unsubstantiated by sufficient 
credible evidence.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The claim was accordingly denied.  

The evidence received since the July 1994 Board denial 
includes a September 15, 1971 in-service psychiatry treatment 
record (SG Form 84), from the Madigan General Hospital in 
Tacoma, Washington, identifying the veteran's military unit 
duty as "mechanic (fly boy) door gunner."  This record is 
accompanied by three other records, dated September 12 -- 15, 
1971, or undated, but regarding the same incident of 
treatment.  While the record shows psychiatry treatment for 
the improper use of opiates (Heroin) and an upper respiratory 
infection, the notation of the duty of "mechanic (fly boy) 
door gunner" presents new information, not previously of 
record when the Board decided the case in 1994.  

The veteran additionally submitted a hand-written statement, 
dated December 1998, from his brother, who is identified as 
having served in Vietnam from 1967 to 1968 and from 1970 to 
1971.  The veteran's brother indicates that the veteran was a 
helicopter door gunner in 1971, and that on one occasion the 
helicopter he was a passenger in was shot down by enemy fire.  
Several crewmembers were reportedly killed in the crash, and 
the veteran appeared, to his brother, to be very upset by the 
incident, and was never the same thereafter.  The veteran's 
brother indicates that the veteran received subsequent 
psychiatric treatment in Da Nang, Vietnam.  

The above evidence not only supports the veteran's previously 
unsupported assertions of his in-service military duties, but 
also tends -- for the first time -- to lend independent 
documentary support to the facts and circumstances of his 
asserted combat-related PTSD stressors while stationed in 
Vietnam.  Accordingly, the claim for service connection for 
PTSD is reopened: this sort of evidence is so significant by 
itself or in connection with evidence previously assembled 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
PTSD.  

The newly received 1998 lay statement and service medical 
records of September 12 -15, 1971 corroborate the veteran's 
prior statements that his military duties included those of 
helicopter gunner, and give new credence to his statements 
and explanations of what happened to him while in service.  
Consequently, even though the new evidence may represent no 
more than a reiteration of the veteran's own story, because 
this evidence for the first time includes documentation 
supportive of his claims and statements, including his 
statements of combat, and PTSD stressors, this evidence tends 
to provide more information than that which was of record 
prior to the July 1994 Board decision.  With evidence and 
documentation supportive of the veteran's assertions, the 
Board now finds that it is sufficiently significant that it 
must be considered in order to fairly decide the underlying 
claim. § 3.156.  

Consequently, the claim for service connection for PTSD is 
reopened.  This reopening resolves the first question in the 
test presented by Elkins and Winters, namely whether new and 
material evidence has been presented under 38 C.F.R. § 3.156.  
The next question for the Board to resolve, after the claim 
has been reopened, is whether based upon all the evidence of 
record the claim is well-grounded.

B.  Well Grounded Claims 

Turning now to the question of the well-groundedness of the 
veteran's claim, the Board finds that the veteran's claim 
seeking service connection for PTSD is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Also, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, 5 Vet. App. 19.  Furthermore, the 
veteran has also submitted a lay statement from his brother 
into the record which tends to corroborate at least one of 
the veteran's claimed stressors.  There is also a new service 
medical record within the claims file that has a history 
tending to indicate that the veteran did serve as a 
doorgunner.  There has also been continued medical evidence 
of a diagnosis of PTSD and this diagnosis is apparently 
attributed to some of the alleged stressor incidents.

In summation, for the first time in this case, documentary 
evidence of record exists which tends to support the 
veteran's version of at least one of his alleged PTSD 
stressors: the veteran may have had duties other than vehicle 
mechanic, including helicopter door gunner, and these duties 
may have involved combat situations, as he has long asserted.  
The salient point is that his statements of PTSD stressors 
are no longer "patently incredible" and without any 
independent evidentiary support, as found by the Board in 
July 1994.  Given this new information, the Board finds the 
claim of service connection for PTSD is now at least 
plausible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  


ORDER 

The claims of service connection for chloracne and for acute 
and subacute peripheral neuropathy are not well grounded.  

New and material evidence sufficient to reopen a claim of 
service connection for PTSD having been submitted, the claim 
is reopened; to this extent the appeal is granted.  

The claim of service connection for PTSD is well grounded, 
and to this extent, the appeal is also granted.  


REMAND 

While diagnoses of PTSD and major depression, with psychotic 
features, are shown, questions remain as to whether PTSD is 
the result of the veteran's active military service, whether 
the veteran had combat, whether he experienced a valid PTSD 
stressor while on active duty so as to support a diagnosis of 
PTSD, and whether there is competent medical evidence linking 
the symptoms he is experiencing as a result of his PTSD to 
any of the alleged stressors which are verified.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  It is also noted that a presumption 
of service connection arises for certain chronic conditions, 
to include a psychosis (to include major depression), 
manifested to a compensable degree within a prescribed period 
post-service (one year for a psychosis); such presumption is 
rebuttable by provide evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

A review of the record reveals that additional development is 
warranted.  It is noted that the October 1991 VA PTSD 
examination report indicates that the veteran is in receipt 
of disability compensation from the Social Security 
Administration (SSA).  As his claim of service connection for 
PTSD is now well grounded, the medical records underlying the 
SSA determination should be requested and associated with the 
record.  Furthermore, should any such records suggest a nexus 
between the veteran's current PTSD and his military service, 
a medical opinion in this regard should be obtained by the 
RO.  

As noted above, VA treatment records include specific 
references to a diagnosis of PTSD.  However, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); See also, Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); West v. Brown, 
7 Vet. App. 70 (1994).  

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1998); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy, or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.  

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  Service 
medical and personnel records show no combat.  While he had a 
tour of duty in Vietnam in 1971, his military occupational 
specialty is officially identified to have been limited to 
vehicle mechanic.  Accordingly, while no combat is shown, the 
new and material evidence of record, including a September 
15, 1971 psychology service treatment record, indicates that 
the veteran may have been assigned additional military 
occupational specialties, possibly those involving combat, as 
asserted by the veteran and his brother.  While the veteran 
has also described several other PTSD stressors, no 
definitive statement has been received since VA examination 
in October 1991.  Additional facts need to be verified, 
including the circumstances of his brother's service: the 
December 1998 statement of his brother, identifies him as a 
Sergent serving with the 1st Air Casualty Air Mobile Unit, 
23rd Infantry Division, out of Cho Lia, Vietnam, from 1970 to 
1971.  The Board would emphasize, however, that the mere 
presence in a combat zone or the reporting of indirect 
experiences of an individual are not sufficient to show that 
the veteran engaged in combat with the enemy.  Collette v. 
Brown, 82 F.3d. 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Rather, it is the veteran's 
duty to provide as detailed information as possible to permit 
verification or corroboration of his alleged stressful 
experiences, which is not an impossible or onerous burden.  
Wood, 1 Vet. App. at 193.  Accordingly, the RO should request 
and obtain a complete and comprehensive statement from the 
veteran identifying each and every PTSD stressor, in as much 
detail as possible.  

The Board acknowledges that some of the stressors reported by 
the veteran appear to be the type of general feelings and 
experiences that are not objectively verifiable. However, the 
December 1998 statement of the veteran's brother makes 
reference to an incident in which the helicopter in which the 
veteran was a passenger was shot down during a combat 
mission.  The Board believes that the veteran should be given 
another opportunity to submit more specific information 
concerning his alleged participation in combat and his-
stressful in-service experiences in service that may be 
verifiable, such as being a helicopter door gunner and being 
shot down and witnessing the deaths of former comrades.  This 
may consist of, but is not limited to, verification of the 
names of any members of his unit who were involved in those 
experiences, or the names of soldiers or civilians who were 
killed or wounded, or any other pertinent information, such 
as the dates of the incidents in question, the places where 
they occurred, etc.  The veteran should be advised that the 
submission of this sort of detailed information is essential 
to substantiate his allegations.  The veteran also should 
also be advised that it may be prudent for him to submit lay 
statements of follow servicemen regarding the claimed PTSD 
stressors in order to help corroborate his alleged in-service 
PTSD stressors.  

Whether the requested information as described above is 
provided or not, the RO should contact any potential source 
of verification that has access to this type of information, 
to include the National Personnel Records Center, and/or the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  If, after obtaining a response from the NPRC, 
USASCRUR, or any other department or agency that is contacted 
by the RO, either the veteran's participation in combat (to 
which a claimed stressful event is related), or noncombat-
related stressor is corroborated, a VA psychiatrist should be 
given the opportunity to examine the veteran and determine 
whether any diagnosis of PTSD is the result of any verified 
in-service stressor.  See Russo v. Brown, 9 Vet. App. 46 
(1996). 

In view of the above, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all medical care providers 
(both VA and non-VA) who treated him for 
PTSD from January 1972 to the present.  
After securing any necessary release(s), 
the RO should obtain copies of any 
records not already in the claims folder.  
However, VA mental health and/or PTSD 
clinic records from the VA Medical Center 
in Fayetteville, North Carolina (as well 
as any other VA medical center 
identified) should be obtained, 
regardless of whether the veteran 
responds to the RO's inquiry.  If any 
requested records are unavailable or any 
search otherwise yields negative results, 
that fact should clearly be documented in 
the claims file. 

2.  The RO should obtain and associate 
with the record copies of the decision on 
the veteran's claim for SSA disability 
benefits and all psychiatric records upon 
which that determination may have been 
based.  

3.  The RO should also request the 
veteran's complete service personnel 
records, to include his Official Military 
Performance File (OMPF), from the 
National Personnel Records Center (NPRC).  
If for any reason, the OMPF is not 
available, the NPRC should specifically 
so indicate.  These records should be 
reviewed to ascertain where the veteran 
was assigned, and what type of work he 
performed while in Vietnam.  They should 
specifically be reviewed to ascertain 
whether the veteran was ever assigned 
duties as a helicopter doorgunner and 
whether he was ever on a helicopter which 
was shot down or crashed as a result of 
enemy fire.

4.  The RO should also contact directly 
the veteran's brother, and ask that he 
provide sufficient information to verify 
his service, to include his dates of 
service, dates of service in Vietnam, and 
units of service in Vietnam.  The RO 
should then attempt to verify, through 
official channels, the veteran's 
brother's periods of military service.  
The RO should also request the brother's 
complete service personnel records, to 
include his OMPF, from the NPRC.  These 
records should be reviewed to ascertain 
when and where he was assigned in Vietnam 
and whether he served at the same time 
and in the same area as the veteran.

5.  The RO should contact the veteran and 
provide him with another opportunity to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., who, what, where, when, specific 
dates, and units involved) of the combat 
actions and stressful events that he 
alleges to have experienced during active 
military service - including the 
incidents of his alleged duty as a 
helicopter door gunner when it was shot 
down, as reported by his brother in a 
December 1998 statement.  

The veteran should be informed that it is 
essential that any additional statement 
include a full, clear, and understandable 
description of the stressful events in 
question, and that it contain identifying 
information concerning any other 
individuals who purportedly were 
involved.  The veteran should specify the 
date of any such stressor incidents; he 
must describe whether any individuals he 
identifies were wounded or killed; 
whether he witnessed their injuries or 
death, or learned of their tragedies 
through other means; and whether any of 
them have other information that could 
corroborate this allegation of stressful 
experiences in service, including their 
full names, ranks, and unit designations 
to the company level.  He also should 
provide any information he had concerning 
other units that were involved, or any 
other identifying detail such as the best 
estimate of the date and location of the 
incidents, etc.  

The veteran should also submit to the RO 
any statements from former service 
comrades, preferably, or other 
individuals who can corroborate his 
claimed combat/stressful experiences in 
service.  

6.  Regardless of whether the veteran 
responds to RO's inquiry, above, the RO 
must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the claimed stressors.  This summary and 
all associated documents should be sent 
to the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  A  copy of all 
information obtained pertaining to the 
service of the veteran's brother and the 
brother's statements regarding the 
veteran's stressors should be included in 
this request.  The USASCRUR should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, to include the 
helicopter crash reported by the 
veteran's brother.

7.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) (whether in combat or 
otherwise) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

8.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO should specify those stressors 
for the record.  If there is no such 
verification, the RO need not undertake 
another examination of the veteran.  If 
however, there is such verification, the 
RO should then schedule the veteran for 
a VA psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or by 
the RO may be relied upon.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
claims folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for 
Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.  The 
examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

9.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

10.  After the development requested 
above has been completed, the RO should 
again review the record.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals






